COURT OF APPEALS OF VIRGINIA

Present: Judges Elder, Frank and Humphreys
Argued at Chesapeake, Virginia


MELVIN LEWIS MITCHELL
                                           MEMORANDUM OPINION * BY
v.   Record No. 1634-00-1                   JUDGE LARRY G. ELDER
                                                JUNE 26, 2001
COMMONWEALTH OF VIRGINIA


         FROM THE CIRCUIT COURT OF THE CITY OF PORTSMOUTH
                    James A. Cales, Jr., Judge

          S. Jane Chittom, Appellate Defender (Public
          Defender Commission, on briefs), for
          appellant.

          Robert H. Anderson, III, Senior Assistant
          Attorney General (Mark L. Earley, Attorney
          General, on brief), for appellee.


     Melvin L. Mitchell (appellant) appeals from his jury trial

conviction for grand larceny.    On appeal, he contends the trial

court abused its discretion by imposing the jury's recommended

twelve-year sentence for grand larceny of a purse where the jury

was not instructed, as required by the decision in Fishback v.

Commonwealth, 260 Va. 104, 532 S.E.2d 629 (2000), that parole

had been abolished.     We hold that the trial court's refusal to

reduce the sentence was not an abuse of discretion, and we

affirm appellant's sentence. 1


     * Pursuant to Code § 17.1-413, this opinion is not
designated for publication.
     1
       We note that appellant did not ask the trial court for a
new jury sentencing pursuant to Fishback and does not contend on
appeal that he was entitled to be sentenced anew based on the
     On May 2, 2000, appellant was convicted in a jury trial for

a grand larceny occurring on January 10, 2000.   During the

sentencing phase of the trial, the Commonwealth offered into

evidence eight certified prior conviction orders, including

three convictions for grand larceny and two convictions for

credit card theft.   Appellant did not proffer an instruction on

the abolition of parole, and the jury did not ask any questions

regarding appellant's eligibility for parole.    The jury

recommended a sentence of twelve years.   Appellant immediately

moved to reduce the jury's verdict.   The trial court denied the

"initial motion at this point" but indicated that it would

"order a presentence report before . . . pass[ing] sentence."

     On June 9, 2000, the Supreme Court issued its decision in

Fishback.

     At appellant's sentencing hearing on July 5, 2000,

appellant argued that the sentence recommended by the jury was

excessive and pointed out that he had not had "the benefit of

that jury instruction that has just been passed involving that

parole has been abolished in Virginia."   The trial judge said,


holding of Fishback. He contends only that the trial court
abused its discretion in not reducing the jury's sentence based
on the fact that it was not instructed on the abolishment of
parole in compliance with Fishback. Thus, we do not consider
whether the decision in Fishback may have entitled appellant to
a new sentencing hearing, because no appeal was granted on this
issue. See Rule 5A:12(c); see also Thompson v. Commonwealth, 27
Va. App. 620, 626, 500 S.E.2d 823, 826 (1998) (noting that Rule
5A:12, unlike Rule 5A:18, contains no "good cause" or "ends of
justice" exceptions).
                              - 2 -
"Well, certainly, everybody knows that . . . [a]s much chest

pounding as the members of the General Assembly and the

Governor's Office [gave themselves] at the time they did it."

The trial judge also observed that the length of the jury's

sentence might have been based on "the violence involved" in

that appellant "knock[ed] down" one person as he attempted to

flee and "it took several people to subdue him."    The trial

court imposed a twelve-year sentence in accordance with the

jury's verdict.

     Appellant concedes, as he must, that his twelve-year

sentence for grand larceny is within the range authorized by

statute for that offense.   See Code § 18.2-95.    Ordinarily,

"[i]f the sentence is within the range set by the legislature,

an appellate court will not interfere with the judgment."

Hudson v. Commonwealth, 10 Va. App. 158, 160-61, 390 S.E.2d 509,

510 (1990).   The fact that the jury was not apprised that parole

has been abolished did not render the trial court's refusal to

modify the jury's sentence an abuse of discretion.

     Thus, we affirm appellant's conviction and sentence.

                                                           Affirmed.




                               - 3 -